FILE COPY




                             COURT OF APPEALS
                           SEVENTH DISTRICT OF TEXAS
                                  AMARILLO

                                         MANDATE

THE STATE OF TEXAS

       To the County Court of Ochiltree County, Greeting:

       BEFORE our Court of Appeals for the Seventh District of Texas, on January 6,
2014, the cause upon appeal to revise or reverse your judgment between

Brandi Nicole West

v.   No. 07-13-00318-CR       And     Trial Court No. 19,805

The State of Texas

was determined and therein our said Court made its order in these words:

       It is ordered, adjudged and decreed that the appeal is abated and the cause is
remanded to the County Court of Ochiltree County, Texas for further proceedings in
accordance with this Court’s opinion entered this day.

      WHEREFORE, WE COMMAND YOU to observe the order of said Court of
Appeals for the Seventh District of Texas, in this behalf, and in all things to have it duly
recognized, obeyed and executed.

     WITNESS, the Honorable Justices of our said Court, with the seal thereof
annexed, at the City of Amarillo on January 6, 2014.



                                                            PEGGY CULP, CLERK
                                                            Peggy Culp